DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed April 4, 2022.  Applicant has amended claims 1, 8 and 15 and added claim 21.  Currently, claims 1-21 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 8 and 15.

Response to Arguments

Applicant argues on p. 9 of the remarks that the cited art does not teach the amended language.  Examiner disagrees.  Examiner notes that Burgin teaches increasing allocation based on a verification rule at col 17, line 4-25 and decreasing allocation by among other ways decreasing call rate based on a rule of maintaining a quality of service at col 15, line 7-26.  Applicant argues on p. 10-11 that Burgin only teaches increasing the maximum or a standard specific way to increase these account limits.  Examiner notes verification is a rule and that overriding the rate limits to allow use of the capacity is increasing allocation (Burgin, col 17, line 4-25).  Likewise, Burgin explicitly teaches decreasing allocation based on maintaining a quality of service where quality of service can be considered a rule given broadest reasonable interpretation.  Applicant on p. 11 argues this is different than the claim language and points to the specification.  However, given broadest interpretation of applicant’s claim language, Burgin shows these limitations would have bene obvious to one of ordinary skill in the art and thus the 103 rejections are maintained.  Examiner notes the Ren reference (US 2018/0351876 A1) is not used in the rejection but also pertinent in order for the applicant to consider in potentially making future amendments.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (US 10,289,453 B1) (hereinafter Wei) in view Burgin et al. (US 10,761,875 B1) (hereinafter Burgin).

Claims 1, 8 and 15:
Wei, as shown, discloses the following limitations of claims 1, 8 and 15:
A computer-implemented method (and corresponding system and non-transitory computer readable medium – Figs 1, 2 showing equivalent computing functionality) for efficient utilization of cloud computing services, comprising: determining that an application associated with a client requests a plurality of instances to execute across one or more processors of a cloud services platform (col 1, line 49 to col 2, line 8, "The present disclosure relates to allocating computing resources within a plurality of networked computing devices such as, for example, a cloud computing resource. When a customer submits a request to allocate computing resources, the current configuration of the cloud computing resource may not have available unallocated capacity for fulfilling the request. However, it may be the case that certain constituent computing devices may be reconfigured to accommodate the requested resources. Various embodiments of the present disclosure provide for the reconfiguration of computing devices in a cloud computing resource to facilitate the allocation of requested computing resources, where the value associated with fulfilling the request exceeds its cost. The value may be based not only on a price that a customer is willing to pay for the allocation, but also on other factors such as the lifetime value of the customer, the trust level of the customer, and so on. In addition, various embodiments of the present disclosure may obtain competing requests for computing resource capacity in a cloud computing resource. Where such requests are conflicting, the highest value request may be accepted and allocated. Accepting the highest value request sometimes may involve reconfiguring computing devices to accommodate the requested resources. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same");
requesting, from the cloud services platform, one or more spare instances to fulfill at least a portion of the plurality of instances…wherein the one or more spare instances comprise an unused processing capacity of the cloud services platform that is available for allocation such that the cloud services platform reserves a right to reallocate the spare instance (col 5, line 5-25, "The components executed on the computing device 106, for example, include a resource management application 118, a customer trust service 121, a customer value service 124, and other applications, services, processes, systems, engines, or functionality not discussed in detail herein. The resource management application 118 is executed to obtain and respond to requests by customers for the allocation of computing resources in the cloud computing resource 103. Sometimes this may involve merely allocating currently unallocated resources to the customer. However, the resource management application 118 is also capable of initiating the reconfiguration of computing devices 203, 206 in the cloud computing resource 103 so as to accommodate the customer request where it is profitable to do so. Further, when the resource management application 118 obtains multiple requests that contend for the allocation of limited resources, the resource management application 118 is configured to fulfill the request presenting the greatest profit or value." and col 5, line 41-47, "the customer may have a longstanding business relationship with the operator of the cloud computing resource 103, making it important that requests for resources by the customer be given additional weight. As another non-limiting example, the customer may have negotiated a service level agreement with the operator to prioritize the requests of the customer for allocation of resources." where the service level agreement shows resources reserved by the cloud platform);
receiving an allocation of at least a subset of the requested one or more spare instances (col 5, line 9-15, "The resource management application 118 is executed to obtain and respond to requests by customers for the allocation of computing resources in the cloud computing resource 103. Sometimes this may involve merely allocating currently unallocated resources to the customer." and col 6, line 10-25, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103. The market information 136 may take into account the current balance of supply and demand to arrive at potential spot prices. To this end, the market information 136 may include information regarding availability of unused capacity, whether currently allocated capacity may be reallocated, what customers are currently willing to bid for capacity, and so on.");
receiving a notification from the cloud services platform that the first spare instance is to be reallocated to a different process (col 8, line 45-63, "in some embodiments, currently allocated computing resources may be deallocated to accommodate a new allocation based at least in part on determining that a value associated with the existing allocation is below a highest value request. Reconfiguration costs and inefficiencies may also be taken into consideration in determining whether to deallocate existing allocations of resources. When a request for allocation of computing resources is rejected, a notification may be sent to the customer at the client 109. When a request for allocation of computing resources is accepted and fulfilled, an identifier of the newly allocated resource may be sent to the client 109. When a request for allocation of computing resources results in reconfiguration, a notification that the request is pending may be sent to the client 109, potentially along with an identifier of the resource that may be used to access it when it is allocated. Such notifications may be included within network pages, email messages, text messages, or other forms of communication."); 
Wei, however, does not specifically disclose directing an execution of the application to the allocated subset of the one or more spare instances, including a first spare instance.  In analogous art, Burgin discloses the following limitations:
at least a portion of the plurality of instances between a minimum and a maximum number of spare instances based on a first rule that relates to increasing an allocation of the one or more spare instances between the minimum and the maximum number of spare instances and a second rule that relates to decreasing the allocation of the one or more spare instances between the minimum and the maximum number of spare instances, wherein both the first rule and the second rule are based on a processing capacity of any allocated spare instances (col 17, line 4-25, "Next, the compute instance provider may determine if there is sufficient capacity to launch the first number (e.g., minimum) of requested compute instances, at operation 704. Operation 704 may include checking with one or more dependent services to see if they have sufficient capacity, such as one or more data store services. If there is not sufficient capacity, the provider may indicate to the client that there is not enough capacity to fulfill the request, at operation 706. If the provider does have capacity, it may automatically fulfil the request in a way that bypasses any rate limits for launching compute instances that may be imposed by one or more aspects of components of the provider, at operation 708. In some cases, the rate limit may include one or more of a resource limit or a throttling limit, as described in greater detail above. In some cases, fulfilling the request at operation 708 may include verifying that the request or an account associated with the request is authorized to exceed the one or more rate limits. This may be accomplished by verifying with an account manager if the account has been pre-authorized for a larger number of compute instances, either via a code or flag, or by checking specific limits associated with the account." showing bypassing the rate limit can be considered increasing allocation where the rule is verifying the request and col 19, line 7-20, "Once the target or maximum number of compute instances has been reached, process 800 may continue to loop through operation 822, to detect if any compute instances are taken offline. In that situation, once the number of compute instances drops below the target or maximum number, as determined at operation 822, process 800 may loop back to operation 818, and continue to loop through operations 818, 820, and 822 until the request is fulfilled. In some aspects, if additional capacity is not available, as determined at operation 818, the provider may continue to check for, and add, additional compute instances by looping through operations 818, 820, and 822. In some examples, once a target or maximum number of compute instances is reached at operation 822, process 800 may end.") and col 15, line 7-26, "These baselines may then be compared to obtained launch times during operation, and used to determine if the provider 200, on-demand compute instance service 224, compute instance manager 222, or spare compute capacity utilization service 212, for example, are under duress, to enable changing the call rate to prevent or reduce the likelihood of an overload condition. In some cases, the request rate manager 604, in addition to or alternatively from using baselines, may track real-time or near real time end to end launch times for requests. As the launch time increases, it may decrease the call rate, so as to maintain quality of service. In some cases, the request rate manager 604 may selectively throttle certain requests (or outright reject them), when the launch time goes above a threshold. In some aspects, this may include first throttling high volume requests (e.g., requests for above a threshold number of compute instances), and then progressively moving to lower volume requests until the provider 200 returns to a normal operating state (e.g., the launch time hits or goes below a second threshold)." where decreasing the call rate is based on another rule of maintaining quality of service  )
directing an execution of the application to the allocated subset of the one or more spare instances, including a first spare instance (col 6, line 31-56, "compute instance provider 200 may include a fleet service interface 210, which may provide an interface (e.g., one or more web interfaces, user interfaces, or application programming interfaces (APIs)) for accessing various services provided by the compute instance provider 200, such as fleet service 218, account manager 206, a spare compute capacity utilization service 212, a data storage service 214, and a fleet data store 216. In the illustrated example, the fleet service 218 may communicate with on-demand compute instance service(s) 224, which may launch compute instances when requests are received. Spare compute capacity utilization service 212, on the other hand, may launch compute instances when they are available, also in response to received requests, so as to provide more flexible scheduling and resource usage of the underlying resources utilized to provide compute instances to clients 202. In some cases, on-demand compute instance service(s) 224 may include and/or or coordinate with the spare compute capacity utilization service 212. In some aspects, the fleet service 102 may use the capacity of multiple different services 212, 224, and other services, as will be described in greater detail below, to fulfill compute instance requests, such as by using a combination of on-demand and spare compute capacity. In some aspects, fleet service 218 may additionally or alternatively use different services of different providers.");
redirecting a subsequent execution of the application to an on-demand instance of the cloud services platform, that was allocated for the application prior to the determining, instead of the first spare instance (col 7, line 13-30, "In some aspects, provider 200 may include both a spare compute capacity utilization service 212 and on-demand compute service(s) 224, to better optimize usage of compute instances resources. The fleet service interface 210 may coordinate with both the spare compute capacity utilization service 212 and the on-demand compute instance service(s) 224 to fulfil compute instance launch requests from clients 202. It should be appreciated, that in other cases, only one of services 212 and 224 may be included in provider 200, or that only one of services 212 and 224 may be used to fulfill a request, based on available resources, provider optimization, cost considerations, or for other reasons. In some aspects, a spare compute capacity manager 204 may be provided, to manage the spare compute capacity utilization service 212 and/or to interface with account manager 206. In some cases, these functions may be split or combined with the fleet service interface 210." showing on demand execution can be coordinated with utilizing spare capacity).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Burgin with Wei because directing an execution of the application to the allocated subset of the one or more spare instances improves the use of virtual computing by enabling multiple instances to be launched (see Burgin, col 1, line 6-20).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for launching a plurality of computing instances as taught by Burgin in the method for allocating computing resources of Wei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 9 and 16:
	Further, Wei discloses the following limitations:
wherein the cloud services platform charges a greater price for executing the application using the on demand instance than using the first spare instance, wherein the on demand instance includes service guarantee from the cloud services platform that is not provided with the first spare instance (col 7, line 15-20, "some instances may be currently occupied by other users but are considered as available resources because the other users have a lower priority and may be ejected in favor of users with a higher priority. Such priority classifications may be based on price paid and/or other factors." and col 11, line 65 to col 12, line 9, " Otherwise, if the resource management application 118 determines that the requests are conflicting, the resource management application 118 proceeds to box 412 and determines a set of the requests that do not conflict with each other, where the set of requests is associated with a highest value, or potential profit, across the set of requests. Various factors may be used in determining a highest value, including price that the customer is willing to pay, level of trust and lifetime value of the customer, reconfiguration costs (if applicable), costs associated with inefficient allocation of resources, opportunity costs, and so on.")

	Claims 3, 10 and 17:
	Further, Wei discloses the following limitations:
identifying, by a processor, a cost of the first spare instance (col 6, line 11-25, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103. The market information 136 may take into account the current balance of supply and demand to arrive at potential spot prices.");
automatically submitting, by the processor, a bid for the first spare instance based on the cost (col 6, line 11-25 and col 8, line 11-25, showing multiple requests for resource with customers providing a bid that is selected by the resource management application); and
determining, by the processor, that the bid was accepted and the first spare instance was allocated for use by the application by the cloud services platform (col 8, line 52-63, "When a request for allocation of computing resources is rejected, a notification may be sent to the customer at the client 109. When a request for allocation of computing resources is accepted and fulfilled, an identifier of the newly allocated resource may be sent to the client 109. When a request for allocation of computing resources results in reconfiguration, a notification that the request is pending may be sent to the client 109, potentially along with an identifier of the resource that may be used to access it when it is allocated. Such notifications may be included within network pages, email messages, text messages, or other forms of communication.").

	Claims 4, 11 and 18:
Wei does not specifically disclose wherein the identifying the cost comprises: determining that the cloud services platform includes a plurality of different availability zones, wherein each availability zone includes spare instance capacity for a particular price.  In analogous art, Burgin discloses the following limitations:
wherein the identifying the cost comprises: determining that the cloud services platform includes a plurality of different availability zones, wherein each availability zone includes spare instance capacity for a particular price (col 11, line 6-33, "These parameters may also include multiple launch specifications that vary by instance type, availability zone (or other regional, geographic, or location identifier of resources of a compute instance service), or subnet (logical organization of resources within an availability zone). More specifically, the parameters may include one or an array of template configurations (e.g., a string parameter that identifies a launch template) for the fleet. In some aspects, the requests may additionally or alternatively include one or more of a client identifier or token (e.g., a string), that is a unique identifier to track the request and ensure that a request is not fulfilled twice, a parameter (e.g., Boolean) that checks to see if a client or account has the required permissions to launch a fleet, an indication (e.g., string) of whether running instances should be terminated if the total number of instances drops below the requested minimum size or target size of the fleet, an indication of what type of instances can be used to fulfill the request (e.g., spare compute capacity, on-demand, reserved, etc.), as well as an allocation strategy (e.g., a string specifying lowest-price or prioritized), and an indication if different instances types can be sued to fulfill the request, or an indication of whether the request is to be filled instantly, with whatever resources are available and not accounting for any launch errors, whether the request should be fulfilled when resources are available, or whether the number of instances is to be maintained.");
identifying a cost of the spare instances in each availability zone (col 11, line 6-33, where a cost of zone is obvious to one of ordinary skill in the art because cost is used for the subsequent allocation strategy utilizing parameters such as availability zone); and 
selecting, by the processor, the first spare instance in the availability zone with the lowest cost, wherein the bid is submitted on the selected first spare instance (col 11, line 6-33, showing allocation strategy of lowest price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for launching a plurality of computing instances as taught by Burgin in the method for allocating computing resources of Wei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 5, 12 and 19:
	Further, Wei discloses the following limitations:
wherein at least one on demand instance is maintained for executing the application on the cloud services platform (col 5, line 45-48, "the customer may have negotiated a service level agreement with the operator to prioritize the requests of the customer for allocation of resources" and col 7, line 15-20, "In some cases, some instances may be currently occupied by other users but are considered as available resources because the other users have a lower priority and may be ejected in favor of users with a higher priority. Such priority classifications may be based on price paid and/or other factors.")

	Claims 6, 13 and 20:
	Further, Wei discloses the following limitations:
wherein the requesting comprises: identifying a cost of the first spare instance (col 6, line 17-20, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103.");
submitting a bid for the first spare instance based on the cost (col 8, lines 11-38, showing customers submitting bids);
determining by the processor, that the bid was rejected (col 8, line 40-43, "a spot price may be established for MI small 218 instances, and requests that are not valued at the spot price may be rejected"); and
executing the application on the at least one maintained on demand instance until a subsequent spare instance bid is accepted (col 12, line 10-27, " the resource management application 118 determines whether other requests remain to be rejected or fulfilled. If any of the requests remain, the resource management application returns to box 406 and processes the remaining requests. Otherwise, the portion of the resource management application 118 ends.").

Claim 21:
Wei does not specifically disclose  wherein the cloud services platform is configured to monitor the processing capacity of the one or more spare instances allocated to the client in accordance with both the first rule and the second rule received from the client.  In analogous art, Burgin discloses the following limitations:
wherein the cloud services platform is configured to monitor the processing capacity of the one or more spare instances allocated to the client in accordance with both the first rule and the second rule received from the client (col 16, line 43-52, "(79) FIG. 7 shows an illustrative example of a process 700 for verifying capacity for fulfilling a request to launch a number of compute instances. In some aspects, process 700 may be performed by one or more components of a compute instance provider, such as fleet service interface 210, spare compute capacity manager 204, account manager 206, fleet service 218, request rate manager 220 and other services and components of provider 200 described above in reference to FIG. 2 and/or FIG. 6." and Fig 6, where the request rate manager 604 includes quality of service thus showing verification and rate manager are both used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for launching a plurality of computing instances as taught by Burgin in the method for allocating computing resources of Wei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Burgin, as applied above, and further in view of Bhardwaj et al. (US 2015/0248418 A1) (hereinafter Bhardwaj).

Claims 7 and 14:
	Further, Wei discloses the following limitations:
wherein the application is stateless (col 4, line 1-37, showing customer can launch new machine instances dynamically via application where being capable of being launched can be considered stateless given broadest reasonable interpretation)
Wei and Burgin do not specifically disclose a timeout period before the first spare instance is to be deallocated by the cloud services platform.  In analogous art, Bhardwaj discloses the following limitations:
wherein the notification indicates a timeout period before the first spare instance is to be deallocated by the cloud services platform (see par [0012], "As will be described in detail below, the technologies of the present disclosure relate to devices, systems and methods for managing cloud storage. In general the technologies employ a policy based storage sweeping process which may be executed to identify "obsolete storage." Obsolete storage may be understood as cloud storage that is allocated to a cloud user and/or a virtual machine (VM), but which has expired (e.g., according to a service level agreement), is unused, is unnecessary (as defined by a service level agreement and/or storage management policy), and combinations thereof. The technologies described herein may permit management (i.e., reclamation and/or reallocation) of obsolete storage in accordance with the parameters of one or more policies. For example, obsolete storage allocated to a cloud user and/or VM may be automatically reallocated to another user, to another client of a user, and/or to another VM of a user, and combinations thereof. Alternatively or additionally, obsolete storage may be reclaimed by a cloud storage provider and added to the provider's general storage pool, e.g., as free space. In this way, the technologies described herein may allow cloud storage users and providers to dynamically, and/or automatically manage cloud storage in an efficient manner.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bhardwaj with Wei and Burgin because including a timeout period provides more control over managing the cloud storage when reclaiming or reallocating cloud storage (see Bhardwaj, [0002]-[0005]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for managing cloud storage as taught by Bhardwaj in the Wei and Burgin combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2018/0255137 A1
US 2019/0104022 A1
US 2018/0351876 A1


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624